Name: Council Regulation (ECSC, EC, Euratom) No 2730/94 of 31 October 1994 amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities
 Type: Regulation
 Subject Matter: cooperation policy;  EU finance;  financial institutions and credit;  public finance and budget policy
 Date Published: nan

 Avis juridique important|31994R2730Council Regulation (ECSC, EC, Euratom) No 2730/94 of 31 October 1994 amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities Official Journal L 293 , 12/11/1994 P. 0007 - 0008 Finnish special edition: Chapter 1 Volume 3 P. 0190 Swedish special edition: Chapter 1 Volume 3 P. 0190 COUNCIL REGULATION (ECSC, EC, EURATOM) No 2730/94 of 31 October 1994 amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European CommunitiesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78h thereof, Having regard to the Treaty establishing the European Ecomonic Community, and in particular Article 209 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 183 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court of Auditors (3), Whereas conciliation has taken place within a conciliation committee, as provided for in the Joint Declaration of the European Parliament, the Council and the Commission of 4 March 1975 (4); Whereas, in accordance with the conclusions of the European Council in Edinburgh, the institutions agreed that, pursuant to Council Decision 94/729/EC of 31 October 1994 concerning budgetary discipline (5) and the Interinstitutional Agreement of 29 October 1993 (6), the general budget of the European Communities should include a reserve relating to Community loans and loan guarantees to non-member countries and a reserve for emergency aid; Whereas, consequently, the necessary amendments need to be made to the Financial Regulation (7), HAS ADOPTED THIS REGULATION: Article 1 The Financial Regulation is hereby amended as follows: 1. the following paragraph shall be added to Article 19: '7. The subsection concerning "Cooperation with developing countries and other third countries" shall include the following two reserves, the conditions for the entry, utilization and financing of which are laid down in Council Decision 94/729/EC of 31 October 1994 on budgetary discipline (*) and in Regulation (EEC, Euratom) No 1552/89: (a) a reserve for emergency aid for non-member countries; (b) a reserve relating to Community loans and loan guarantees to non-member countries and in those countries; (*) OJ No L 293, 12. 11. 1994, p. 14.'; 2. the following point shall be added to Article 20: '6. The budget headings under revenue and expenditure necessary for implementing the reserve relating to Community loans and loan guarantees to non-member countries and in those countries and also for implementing the Guarantee Fund established by Council Regulation (EC, Euratom) No 2728/94.'; 3. the following paragraph shall be added to Article 26: '11. Decisions on transfers to allow the utilization of the reserve relating to Community loans and loan guarantees to non-member countries and in those countries and the reserve for emergency aid shall be taken by the budgetary authority in accordance with paragraph 5 (a) and (b) respectively.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 31 October 1994. For the Council The President K. KINKEL (1) OJ No C 68, 11. 3. 1993, p. 12.(2) OJ No C 329, 6. 12. 1993, p. 115.(3) OJ No C 170, 21. 6. 1993, p. 29.(4) OJ No C 68, 22. 4. 1975, p. 1.(5) See page 14 of this Official Journal.(6) OJ No C 331, 7. 12. 1993, p. 1.(7) OJ No L 356, 31. 12. 1977, p. 1. Regulation as last amended by Regulation (ECSC, EC, Euratom) No 1923/94 (OJ No L 198, 30. 7. 1994, p. 4).